


110 HRES 1209 IH: Commemorating the 100th anniversary of the

U.S. House of Representatives
2008-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1209
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2008
			Mr. Castle submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commemorating the 100th anniversary of the
		  founding of the National Governors Association.
	
	
		Whereas, in 1908, President Theodore Roosevelt invited the
			 Nation’s Governors to the White House to discuss conserving America’s natural
			 resources;
		Whereas the Governors decided to form an association
			 through which they could continue to come together on a bipartisan basis to
			 discuss mutual concerns and share State practices;
		Whereas, 100 years later, the National Governors
			 Association serves as the collective voice of the 55 Governors of States,
			 commonwealths, and territories;
		Whereas, for the past century, Governors have utilized the
			 organization to explore issues, develop solutions, and build consensus on
			 diverse national policies;
		Whereas the National Governors Association has played a
			 key role in shaping public policy and addressing America’s most pressing
			 challenges; and
		Whereas the National Governors Association is celebrating
			 100 years of gubernatorial leadership—honoring the past, celebrating the
			 present, and embracing the future: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 leadership of the Nation’s Governors and honors their contributions to American
			 politics and society; and
			(2)commemorates the
			 100th anniversary of the founding of the National Governors Association.
			
